Motion Granted and Abatement Order filed January 8, 2013




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-10-00772-CR
                                 NO. 14-10-00771-CR
                                   ____________

                         THE STATE OF TEXAS, Appellant

                                            V.

                           MARK STEVEN BELL, Appellee


                       On Appeal from the 228th District Court
                                Harris County, Texas
                     Trial Court Cause Nos. 1238939 and 1238940


                               ABATEMENT ORDER

       On December 13, 2012, the parties filed a joint agreed motion to abate these
appeals pending finalization of an agreement they anticipate will lead to dismissal of
these appeals. The motion is granted. Accordingly, we issue the following order.

       The appeals are abated, treated as closed cases, and removed from this court’s
active docket for a period of 60 days from the date of this order. The appeals will be
reinstated on this court’s active docket at that time, or when the parties file a motion to
dismiss these appeals. The court will also consider an appropriate motion to reinstate the
appeals filed by either party, or the court may reinstate the appeals on its own motion.



                                          PER CURIAM




                                             2